Citation Nr: 0530468	
Decision Date: 11/14/05    Archive Date: 11/30/05	

DOCKET NO.  05 -21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.   Entitlement to service connection for bilateral 
defective hearing. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks service connection for 
bilateral defective hearing and tinnitus, as well as for 
post-traumatic stress disorder.

In that regard, in correspondence of September 2005, the 
veteran requested that he be afforded a hearing "at the VA 
Regional Office in Columbia, South Carolina."  Unfortunately, 
it is not possible from the veteran's correspondence to 
determine whether he is, in fact, requesting a hearing before 
a traveling Veterans' Law Judge, or a videoconference 
hearing.  Under the circumstances, the case is REMANDED to 
the RO for the following action:

1.  The veteran should be contacted, with 
a request that he indicate whether he 
desires a hearing before a traveling 
Veterans' Law Judge at the RO, or a 
videoconference hearing.  The veteran's 
response to that request should be made a 
part of his claims folder.

2.  The RO should then take appropriate 
action to schedule the veteran, per his 
request, for either a videoconference 
hearing, or a hearing before a traveling 
Veterans' Law Judge at the RO in 
Columbia, South Carolina.  A copy of the 
letter scheduling the veteran for that 
hearing should be included in the 
veteran's claims folder.

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 


